DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  the following changed should be made: “send warning signals to a mobile device”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  the following changed should be made: “gas reaches [[a]] the second contaminant threshold”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, on line 9 the claim recites “one or more passage walls” and “one or more pass-through walls”. However, later in the claim, “the passage walls” (page 1, line 14 and page 2, line 2), “one of the pass-through walls to the other” (page 1, line 14) and “the pass-through walls” (page 1, line 18 twice; page 3, lines 5 and 8) are recited. It is therefore unclear whether the claim allows for only “one” passage wall, as allowed for in the original recitation. If multiple passage walls are required, as some of the limitations seem to indicate, all instances of “one or more passage walls” should be changed to “more than one passage wall” or “at least two passage walls”. 
Likewise, claim 1 recites “one or more sorption openings” on 15, but on page 2, lines 3-4, the claim recites “the sorption openings”, which seems to indicate more than one sorption opening. It is therefore unclear whether or not the claim requires more than one sorption opening. 
Likewise, claim 1 recites “one or more fans” on page 3, line 4, but on page 3, line 5, the claim recites “the fans”, which seems to indicate more than one fan is required by the claim. It is therefore unclear whether or not the claim requires more than one fan. 
Claims 2 recites the limitation "the pressure regulator" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 2, 3, 4 and 6, claim 2 recites “the pass-through walls” or “the passage walls” on page 2, lines 6, 8, 14 and 15, in claim 3, line 2, in claim 4, lines 2-3, in and in claim 6, lines 2-3 (2 times). These are all indefinite since claim 2 also recites “one or more pass-through walls” and “one or more passage walls”; therefore, it is unclear whether or not the claims require more than one passage walls and pass-through walls. 
Claim 9 recites “the fans”. However, claim 2, upon which claim 9 depends recites “one or more fans”. It is therefore unclear whether or not claim 9 is requiring more than one fan. “The fans” essentially lacks antecedent basis since claim 2, upon which claim 9 depends, only requires one fan. 
Claims 17 recites the limitation "the pressure regulator" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, the claim recites “the pass-through walls”, “one of the pass-through walls to the other”, or “the passage walls” on page 1, line 11, on page 1, line 13 (2X), page 2, line 4 and page 2, line 5. These are all indefinite since claim 17 also recites “one or more pass-through walls” and “one or more passage walls”; therefore, it is unclear whether or not the claims requires more than one passage walls and pass-through walls. 
The final line of claim 17 recites “a first and second contaminant threshold signals”. It is unclear whether or not this is referring to the previously recited first and second contaminant threshold signals. If so, “a” should be changed to “the”.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  If the 112 2nd paragraph rejections are overcome, it appears that the claims would be allowable. The prior art fails to disclose or make obvious the independent claims having the claimed structure. It is noted that it is assumed that independent claims 2 and 17 require a pressure regulator. Also, it is noted that since the claims are drawn to a “gas accumulation and combustion control device”, in order to control combustion, the claimed structure must be capable of capturing flammable gases. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776